DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Objections

The objected to claims because of the following informalities is withdrawn in light of Applicant’s amendments. 
Allowable Subject Matter


Claims 1, 4-13 are allowed. 
Claims 14-17 are canceled.

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2014/0334789 A1) Shoichiro Matsuo et al., (US 2015/0316715 A1) Shoichiro Matsuo et al., (US 2012/0315006 A1) Marianne Bigot-Astruc; et al.; (US 2009/0180743 A1) Hans L. Althaus et al.,; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A multi-core fiber comprising: 
a plurality of cores; and 
a cladding portion formed around outer peripheries of the plurality of cores, 
wherein the plurality of cores each have a propagation characteristic conforming to any one of a plurality of standards for optical propagation characteristics, and of the plurality of cores, cores that are closest to each other conform to standards different from each other, 

wherein, of the plurality of cores that are closest to each other, a first core has a propagation characteristic conforming to G.652 standard or G.657A standard, and a second core has a propagation characteristic conforming to G.654 standard.  

Regarding claim 10, an optical transmission system comprising: 
a multi-core fiber comprising: 
a plurality of cores, and 
a cladding portion formed around outer peripheries of the plurality of cores, wherein the plurality of cores each have a propagation characteristic conforming to any one of a plurality of standards for optical propagation characteristics, and of the plurality of cores, cores that are closest to each other conform to standards different from each other; 
an optical transmission device configured to input a signal light beam into at least one of the plurality of cores of the multi-core fiber; and 
an optical reception device configured to receive the signal light beam propagated through the multi-core fiber, wherein the optical transmission device inputs, to a core that has a propagation characteristic conforming to G.652 standard or G.657A standard, a CWDM signal obtained by wavelength multiplexing a plurality of signal light beams having a wavelength of equal to or greater than 1260 nm, and inputs, to a core that has a propagation characteristic conforming to G.654 standard, a DWDM signal obtained by wavelength multiplexing a plurality of signal light beams having a wavelength of equal to or greater than 1530 nm.

Regarding claim 11, An optical transmission system comprising: 
a multi-core fiber comprising: 
a plurality of cores, and 
a cladding portion formed around outer peripheries of the plurality of cores, wherein the plurality of cores each have a propagation characteristic conforming to any one of a plurality of standards for optical propagation characteristics, and of the plurality of cores, cores that are closest to each other conform to standards different from each other; 
an optical transmission device configured to input a signal light beam into at least one of the plurality of cores of the multi-core fiber; and 
an optical reception device configured to receive the signal light beam propagated through the multi-core fiber, wherein the optical transmission device and the optical reception device are configured to be capable of making bidirectional transmission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2012/0195563 A1) 	Katsuhiro Takenaga et al., 
(US 2014/0216109 A1) 	Itaru Ishida et al.,
(US 2013/0302002 A1) 	Katsunori Imamura,
(US 2009/0180743 A1) 	Hans L. Althaus et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636